UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                               )
CLIFFORD JACKSON,                              )
                                               )
                       Petitioner,             )
                                               )
        v.                                     )       Civil Action No. 12-1414 (RJL)
                                               )
CAROLYN CROSS, et al.,                         )
                                               )
              Respondents.                     )
___________________________ )

                                     MEMORANDUM OPINION




       A certificate of appealability is warranted only if petitioner makes "a substantial showing

of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). Such a showing may include a

demonstration that "reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues presented were

'adequate to deserve encouragement to proceed further."' Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

       In this case, petitioner challenged the timeliness of his parole revocation hearing and

demanded "a Hearing on the merits, reinstatement or, in the alternative, to be released

immediately" from custody. Pet. at 6. Although petitioner's revocation hearing did not occur

within the time limits set forth in the applicable regulation, see 28 C.P.R. § 2.1 02(f), he did

indeed have a revocation hearing at which he was represented by counsel. See United States'

Opp'n to Pet'r's ProSe Pet. for a Writ of Habeas Corpus, Ex. 11 (Hearing Summary) at 1. The


                                                   1
United States Parole Commission denied parole, see generally id, Ex. 12 (Notice of Action

dated August 31, 2012), and this decision was affirmed on appeal to the Parole Commission's

Appeals Unit. See generally id, Ex. 13-14 (Appeal dated Sept. 14, 2012 and Notice of Action

on Appeal dated Oct. 16, 2012, respectively).

        On review of petitioner's motion and the record of this case, the Court concludes that a

certificate of appealability is not warranted in this case.

       Accordingly, it is hereby

        ORDERED that petitioner's motion for a certificate of appealability [18] is DENIED.

        SO ORDERED.




                                                       rucHARD~ ~
                                                       United States District Judge




                                                  2